 1
     Ara Sahelian, Esq., [CBN 169257]
 2   SAHELIAN LAW OFFICES
 3   23276 South Pointe Drive, Suite 216
     Laguna Hills, CA 92653
 4   949. 859. 9200
 5   e-mail: sahelianlaw@me.com
     Attorneys for Fogo De Chao Churrascaria (San Jose) LLC
 6
 7
 8
                   UNITED STATES DISTRICT COURT
 9                 CALIFORNIA NORTHERN DISTRICT
10                       (San Jose Courthouse)
11
12
13
14
15
16
                                               CASE NO.: 5:21-cv-02859-BLF
17
18   Scott Johnson,                            The Honorable Beth Labson Freeman
                  Plaintiff,                   Courtroom 3
19
                     vs.
20   Fogo De Chao Churrascaria (San            ANSWER TO FIRST AMENDED
21   Jose) LLC                                 COMPLAINT
22               Defendant.
                                               Complaint Filed: 4/21/21
23
24
25
26
27
28

                        ANSWER TO FIRST AMENDED COMPLAINT - Page 1 -
  1
                   ANSWER TO FIRST AMENDED COMPLAINT
  2
  3
  4
  5          Defendant Fogo De Chao Churrascaria (San Jose) LLC, (hereinafter
  6    “Defendant”), and by and through its counsel Ara Sahelian, Esq., answers
  7
       the Complaint of Plaintiff Scott Johnson (hereinafter “Plaintiff”) as follows:
  8
                                                PARTIES
  9
 10          1. In response to Paragraph 1 of the Complaint, Defendant lacks

 11    knowledge or information sufficient to form a belief about the truth of the
 12    allegations, and on that basis, denies each and every allegation.
 13          2. In response to Paragraph 2 of the Complaint, Defendant admits that
 14    it owned Fogo de Chao located at or about 377 Santana Row, San Jose,
 15    California, between
 16
             September 2020 and November 2020.
 17
             3. In response to Paragraph 3 of the Complaint, Defendant admits that
 18
 19
       it owns the Fogo De Chao (“Restaurant”) located at or about 377 Santana

 20    Row, San Jose,
 21          California, currently.
 22          4.In response to Paragraph 4 of the Complaint, Defendant is not
 23    required to answer legal conclusions and argument, and on that basis, denies
 24
       each and every allegation.
 25
                                    JURISDICTION & VENUE
 26
             5. In response to Paragraph 5 of the Complaint, Defendant is not
 27
 28


2125                         ANSWER TO FIRST AMENDED COMPLAINT - Page 2 -
  1    required to answer legal conclusions and argument, and on that basis, denies
  2    each and every allegation.
  3
             6. In response to Paragraph 6 of the Complaint, Defendant is not
  4
       required to answer legal conclusions and argument, and on that basis, denies
  5
       each and every allegation.
  6
  7          7. In response to Paragraph 7 of the Complaint, Defendant is not
  8    required to answer legal conclusions and argument, and on that basis, denies
  9    each and every allegation.
 10                                 FACTUAL ALLEGATIONS
 11          8. In response to Paragraph 8 of the Complaint, Defendant denies that
 12
       Plaintiff went to the restaurant. Defendant also denies that Plaintiff
 13
       personally encountered any barriers. The defendant also denies that Plaintiff
 14
       wanted to patronize the business and that he was deterred. Defendant also
 15
 16
       denies that Plaintiff has first-hand knowledge of the allegations made in the

 17    Complaint.
 18          9. In response to Paragraph 9 of the Complaint, Defendant admits that
 19    portions of the Restaurant are open to the public, a place of public
 20    accommodation, and a business establishment.
 21          10. In response to Paragraph 10 of the Complaint, Defendant denies
 22    that it failed to provide accessible dining facilities to the plaintiff. The
 23
       allegation made as to wheelchair users is irrelevant in that the ADA is not a
 24
       private attorney general statute.
 25
             11. In response to Paragraph 11 of the Complaint, Defendant denies
 26
       each and every allegation.
 27
 28


2125                        ANSWER TO FIRST AMENDED COMPLAINT - Page 3 -
  1          12. In response to Paragraph 12 of the Complaint, Defendant denies
  2    each and every allegation.
  3
             13. In response to Paragraph 13 of the Complaint, Defendant denies
  4
       each and every allegation.
  5
             14. In response to Paragraph 14 of the Complaint, Defendant denies
  6
       each and every allegation.
  7
  8          15. In response to Paragraph 15 of the Complaint, Defendant denies
  9    each and every allegation.
 10          16. In response to Paragraph 16 of the Complaint, Defendant denies
 11    that Plaintiff was denied full and equal access at the Restaurant.
 12          17. In response to Paragraph 17 of the Complaint, Defendant denies
 13
       each and every allegation.
 14
             18. In response to Paragraph 18 of the Complaint, Defendant denies
 15
       each and every allegation.
 16
 17
             19. In response to Paragraph 19 of the Complaint, Defendant is not

 18    required to answer legal conclusions and argument, and on that basis, denies
 19    each and every allegation.
 20          20. In response to Paragraph 20 of the Complaint, Defendant denies
 21    each and every allegation.
 22          21. In response to Paragraph 21 of the Complaint, Defendant denies
 23
       each and every allegation.
 24
 25
                                I. FIRST CAUSE OF ACTION:
 26
               VIOLATION OF THE AMERICANS WITH DISABILITIES
 27
 28


2125                       ANSWER TO FIRST AMENDED COMPLAINT - Page 4 -
  1                                     ACT OF 1990
  2          22. In response to Paragraph 22 of the Complaint, Defendant restates
  3
       and incorporates by reference the responses contained in paragraphs 1
  4
       through 22 of this Answer as set forth above, as if fully set forth herein.
  5
             23. In response to Paragraph 23 of the Complaint, Defendant is not
  6
       required to answer legal conclusions and argument, and on that basis, denies
  7
  8    each and every allegation.
  9          24. In response to Paragraph 24 of the Complaint, Defendant is not
 10    required to answer legal conclusions and argument, and on that basis, denies
 11    each and every allegation.
 12          25. In response to Paragraph 25 of the Complaint, Defendant denies
 13
       each and every allegation made in this paragraph.
 14
             26. In response to Paragraph 26 of the Complaint, Defendant is not
 15
       required to answer legal conclusions and argument, and on that basis, denies
 16
 17
       each and every allegation.

 18          27. In response to Paragraph 27 of the Complaint, Defendant is not
 19    required to answer legal conclusions and argument, and on that basis, denies
 20    each and every allegation.
 21          28. In response to Paragraph 28 of the Complaint, Defendant denies
 22
       each and every allegation made in this paragraph.
 23
                              II. SECOND CAUSE OF ACTION:
 24
               VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE §
 25
                                           51 et seq.
 26
 27          29. In response to Paragraph 29 of the Complaint, Defendant restates
 28


2125                       ANSWER TO FIRST AMENDED COMPLAINT - Page 5 -
  1    and incorporates by reference the responses contained in paragraphs 1
  2    through 29 of this Answer as set forth above, as if fully set forth herein.
  3
             30. In response to Paragraph 30 of the Complaint, Defendant is not
  4
       required to answer legal conclusions and argument, and on that basis, denies
  5
       each and every allegation.
  6
  7
             31. In response to Paragraph 31 of the Complaint, Defendant denies

  8    each and every allegation made in this paragraph.
  9          32. In response to Paragraph 32 of the Complaint, Defendant denies
 10    each and every allegation.
 11                                    GENERAL DENIAL
 12
             33. Defendant generally denies each and every allegation, statement,
 13
       matter and each purported cause of action contained in Plaintiff’s unverified
 14
       complaint, and further denies that Plaintiff has been damaged in the manner
 15
       or sums alleged, or in any way at all, by reason of any acts or omissions of
 16
 17    Defendant.
 18                               AFFIRMATIVE DEFENSES
 19          34. In further answer to Plaintiff’s Complaint, Defendant alleges the
 20    following affirmative defenses. In asserting these defenses, Defendant does
 21    not assume the burden of proof as to matters that, pursuant to law, are
 22
       Plaintiff’s burden to prove.
 23
             FIRST AFFIRMATIVE DEFENSE
 24
             (No Intentional Acts or Omissions)
 25
 26          35. Defendant’s acts or omissions were done in good faith pursuant to
 27    reasonable business justifications and do not constitute intentional acts or
 28


2125                       ANSWER TO FIRST AMENDED COMPLAINT - Page 6 -
  1    omissions resulting in discrimination against disabled persons.
  2          SECOND AFFIRMATIVE DEFENSE
  3
             (Failure to Mitigate Claimed Damages)
  4
             36. Plaintiff purposefully repeatedly encountered known barriers for
  5
       the sole purpose of maximizing his damages. Plaintiff is therefore barred
  6
  7    from recovering monetary damages to the extent that he has failed to
  8    mitigate or reasonably attempt to mitigate his damages as required by law.
  9    Damages, if any are awarded, should be reduced.
 10          THIRD AFFIRMATIVE DEFENSE
 11          (No Standing)
 12
             37. Plaintiff has no standing to bring this action under the ADA, the
 13
       Unruh Civil Rights Act, or the Disabled Persons Act. Plaintiff cannot
 14
       demonstrate that he has suffered an injury-in-fact, and that the injury is
 15
       traceable to the Defendant’s actions. Plaintiff has not encountered a barrier
 16
 17    that "deprives him of full and equal enjoyment of the facility due to his

 18    particular disability." Plaintiff has not encountered any architectural barriers
 19    that relate to his disability. None of the barriers complained of has or will
 20    impair Plaintiff's full and equal access. Plaintiff has not demonstrated "real
 21    and immediate threat of repeated injury" in the future. Plaintiff does not
 22    intend to return or is not deterred from returning because of the alleged
 23    architectural barriers.
 24
             FOURTH AFFIRMATIVE DEFENSE
 25
             (No Business Purpose)
 26
 27          38. The site is a public place of accommodation for patrons of the

 28


2125                        ANSWER TO FIRST AMENDED COMPLAINT - Page 7 -
  1    store. Plaintiff had no purpose being present at the Site.
  2          FIFTH AFFIRMATIVE DEFENSE
  3
             (Equivalent Facilitation)
  4
             39. Defendant made available to Plaintiff equivalent facilitation
  5
       which provided full and equal access throughout the site.
  6
  7          SIXTH AFFIRMATIVE DEFENSE
  8          (No Intent to Impede or Impair Service or Access)
  9          40. Defendant did not intentionally impede or impair access or service
 10    to Plaintiff, and made good faith efforts to provide access to and in the
 11
       public area of the Property.
 12
             SEVENTH AFFIRMATIVE DEFENSE
 13
             (Reliance on Local Building Authorities)
 14
 15          41. Defendant’s good faith reliance on local building authorities
 16    excuses Defendant’s liability under state law claims.
 17          EIGHTH AFFIRMATIVE DEFENSE
 18          (Mootness - Injunctive Relief)
 19          42. Plaintiff’s alleged claims for injunctive relief are barred, in whole
 20
       or in part, because the challenged conditions have been or will shortly be
 21
       remedied and that Plaintiff will not again be subjected to the same alleged
 22
       wrongful conduct by Defendant.
 23
 24
             NINTH AFFIRMATIVE DEFENSE

 25          (No Barriers to Access)
 26          43. Plaintiff encountered no barriers to access. Defendant’s property
 27    is readily accessible to disabled customers.
 28


2125                       ANSWER TO FIRST AMENDED COMPLAINT - Page 8 -
  1          TENTH AFFIRMATIVE DEFENSE
  2          (Lack of Harm)
  3
             44. Plaintiff has not suffered any damages as a result of any actions or
  4
       omissions of Defendant, and Plaintiff is thus barred from asserting any
  5
       claims against Defendant.
  6
  7          ELEVENTH AFFIRMATIVE DEFENSE
  8          (Construction Tolerances)
  9          45. Plaintiff’s claims are barred because of all architectural barriers
 10    alleged by Plaintiff either do not exist and/or fall within “conventional
 11    building industry tolerances” or “dimensional tolerances.” Plaintiff's alleged
 12
       violations are based on minor deviations from the dimensional
 13
       requirements.
 14
             TWELFTH AFFIRMATIVE DEFENSE
 15
 16          (Laches)
 17          46. Plaintiff unreasonably delayed in bringing this lawsuit.
 18          THIRTEENTH AFFIRMATIVE DEFENSE
 19          (Equivalent Facilitation)
 20
             47. Plaintiff’s claims are barred because Defendant provided equal
 21
       and equivalent facilitation for the Property.
 22
             FOURTEENTH AFFIRMATIVE DEFENSE
 23
 24          (Unclean Hands)
 25          48. The Complaint, and each and every claim alleged therein, is
 26    barred because Plaintiff has been guilty of improper, inequitable, or
 27    wrongful conduct connected to the matters alleged the complaint.
 28


2125                       ANSWER TO FIRST AMENDED COMPLAINT - Page 9 -
  1          FIFTEENTH AFFIRMATIVE DEFENSE
  2          (Failure to Name an Indispensable Party)
  3
             49. Plaintiff's alleged claims are barred because of Plaintiff's failure to
  4
       name an indispensable party or parties.
  5
  6
             SIXTEENTH AFFIRMATIVE DEFENSE

  7           (De Minimis Deviations)
  8          50. Assuming, arguendo, that the ADA standards at 28 CFR part 36
  9    App. A are deemed relevant to this case, any deviations from those
 10    guidelines are de minimis within construction and/for manufacturing
 11
       tolerances.
 12
             SEVENTEENTH AFFIRMATIVE DEFENSE
 13
             (Not Readily Achievable)
 14
 15          51. The removal of the alleged access barriers complained of in the
 16    complaint, if any, are not readily achievable.
 17          EIGHTEENTH AFFIRMATIVE DEFENSE
 18          (No Personal Encounter)
 19          52. Plaintiff cannot recover for alleged violations he did not
 20
       personally encounter on a particular occasion, and which have not deterred
 21
       any desire for access.
 22
             NINETEENTH AFFIRMATIVE DEFENSE
 23
 24          (No Causation)
 25          53. Defendant’s actions or inactions are not a legal and proximate
 26    cause of any damages or injuries that may have been sustained by Plaintiff.
 27          TWENTIETH AFFIRMATIVE DEFENSE
 28


2125                       ANSWER TO FIRST AMENDED COMPLAINT - Page 10 -
  1          (Statute of Limitation)
  2          54. The claims for relief set forth in the Complaint are barred by the
  3
       applicable statute of limitations.
  4
             TWENTY-FIRST AFFIRMATIVE DEFENSE
  5
             (Removal of Architectural Barriers Were Not Readily
  6
  7    Achievable)
  8          55. Any allegedly wrongful acts or omissions performed by
  9    Defendant or its agents, if there were any, does not subject Defendant to
 10    liability because the removal of the alleged architectural barriers was not
 11    readily achievable.
 12
             TWENTY-SECOND AFFIRMATIVE DEFENSE
 13
             (No Difficulty, Discomfort, or Embarrassment)
 14
 15          56. Plaintiff’s claims are barred because Plaintiff did not experience

 16    difficulty, discomfort, or embarrassment because of the alleged violations
 17          TWENTY-THIRD AFFIRMATIVE DEFENSE
 18          (No Denial of Full and Equal Access)
 19          57. Plaintiff was not denied full and equal access or full and equal
 20
       enjoyment, as a reasonable portion of the facility and accommodations
 21
       normally sought and used by the public are accessible to and useable by
 22
       disabled persons.
 23
 24          TWENTY-FOURTH AFFIRMATIVE DEFENSE

 25          (No Deterrence)
 26          58. Plaintiff was not deterred from visiting the site as a result of real
 27    or perceived architectural barriers.
 28


2125                         ANSWER TO FIRST AMENDED COMPLAINT - Page 11 -
  1          TWENTY-FIFTH AFFIRMATIVE DEFENSE
  2          (Failure to Request Reasonable Accommodations or
  3
       Modifications)
  4
             59. Plaintiff's claims are barred because Plaintiff failed to request
  5
       reasonable accommodations or modifications, which Defendant was willing
  6
  7    to provide.
  8          TWENTY-SIXTH AFFIRMATIVE DEFENSE
  9          (Defendants Provided Services via Alternative Methods)
 10          60. Any allegedly wrongful acts or omissions performed by
 11    Defendant or its agents, if any, does not subject Defendant to liability
 12
       because Defendant was ready and willing to accommodate Plaintiff’s
 13
       alleged disability by providing full and equal access via alternative methods.
 14
       However, Plaintiff never asked for or sought any assistance.
 15
 16          TWENTY-SEVENTH AFFIRMATIVE DEFENSE
 17          (No Real and Immediate Threat of Repeated Injury)
 18          61. Because an injunction is the only relief available to a private ADA
 19    plaintiff, Plaintiff must demonstrate a real and immediate threat of repeated
 20    injury in the future. Plaintiff cannot establish that he intends to return to a
 21
       noncompliant accommodation and is therefore likely to reencounter a
 22
       discriminatory architectural barrier. Alternatively, Plaintiff cannot show that
 23
       discriminatory architectural barriers deter him from returning to a
 24
       noncompliant accommodation, but that he would return if the barriers were
 25
 26    removed.
 27          TWENTY-EIGHT AFFIRMATIVE DEFENSE
 28


2125                        ANSWER TO FIRST AMENDED COMPLAINT - Page 12 -
  1           (No Entitlement to Attorney's Fees Incurred in the Federal Case)
  2
              62. Plaintiff is entitled to reasonable attorney's fees incurred on state
  3
       causes of action, only, and not "starting with initial client contact, through
  4
       litigation while in the federal forum, and until this matter is ultimately
  5
       resolved."
  6
  7
  8                                                 ***
  9                                             PRAYER
 10           WHEREFORE, Defendant prays that this Court enter a judgment as
 11    follows:
 12
              1. That the Complaint be dismissed with prejudice and that a
 13
       judgment be entered in favor of Defendant;
 14
              2. That Plaintiff take nothing by way of his Complaint;
 15
 16           3. That Defendant be awarded its costs of suit incurred in defense of
 17    this action,
 18           including its reasonable attorneys’ fees; and,
 19           4. For such further and other relief as the court may deem just and
 20
       proper.
 21
 22
 23
                                                            ________________________
 24
 25                                                                         Ara Sahelian, Esq.
 26                                                                 Attorney for Defendant
 27                                        Fogo De Chao Churrascaria (San Jose) LLC
 28


2125                        ANSWER TO FIRST AMENDED COMPLAINT - Page 13 -
  1
  2
  3                            DEMAND FOR A JURY TRIAL
  4
             Defendant hereby demands a jury trial on all issues raised in the
  5
       Complaint by Plaintiff for which a jury is authorized by law.
  6
  7
  8
  9
                                                          ________________________

 10                                                                       Ara Sahelian, Esq.
 11                                                               Attorney for Defendant
 12                                      Fogo De Chao Churrascaria (San Jose) LLC
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


2125                      ANSWER TO FIRST AMENDED COMPLAINT - Page 14 -
